—Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered March 14, 2000, convicting him of criminal sale of a controlled substance in or near school grounds, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to seek appellate review of the denial of his motion for a severance (see, People v Baez, 205 AD2d 695). Those issues raised by the defendant in his supplemental pro se brief are similarly foreclosed (see, People v Hansen, 95 NY2d 227). Ritter, Acting P.J., Smith, Adams and Cozier, JJ., concur.